Title: James Madison to Thomas S. Grimké, 3 February 1830
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Feby 3. 1830
                            
                        
                        I recd. the pamphlet with which you lately favd. me whilst the attention due to it was prevented by that
                            demanded by my public situation at Richmond. I cannot thank you for it now, without alluding to the marked ability wch
                            pervades the several articles composing the Publication. Some of the views presented in them, cannot fail to make a
                            favorable impression even during the excited feelings of the moment, and to have their just effect at a period of cool
                            & patriotic reflection.
                        
                            
                                
                            
                        
                    